Citation Nr: 1745582	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-20 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection, to include on a secondary basis, for hypertension (HTN).

3.  Entitlement to service connection, to include on a secondary basis, for a heart disorder (claimed as enlarged heart).

4.  Entitlement to service connection, to include on a secondary basis, for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1982 and from November 1987 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2013 rating decision, respectively, by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran was scheduled to appear at the Waco RO in June 2017 for a videoconference hearing before a Veterans Law Judge.  In a letter dated in May 2017, the Veteran, through his representative, indicated his desire to withdraw his hearing request.  Accordingly, the hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The competent and probative evidence of record weighs in favor of finding the Veteran's lumbar spine disability is etiologically related to service.

2.  The competent and probative evidence of record weighs in favor of finding the Veteran's HTN is proximately due to his service-connected kidney disorder.

3.  The competent and probative evidence of record weighs in favor of finding the Veteran's left ventricular hypertrophy (LVH) is proximately due to his now service-connected HTN.

4.  The Veteran has a psychiatric disorder that is proximately due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar spine disability have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection, to include on a secondary basis, for HTN have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

3.  The criteria for service connection, to include on a secondary basis, for heart disorder have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Board finds that the competent and probative evidence of record supports the grant of service connection.  This award represents a full grant of the issues on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.


II. Service connection

      Legal Principles

Establishing service connection generally requires (1) evidence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 281 F.3d 1163, 1167 (Fed. Cir. 2004).  The current disability requirement is satisfied when a veteran "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Alternatively, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 38 C.F.R. § 3.310 (a); Wallin v. West, 11 Vet. App. 509 (1998).  While the applicable laws and regulations do not provide a definition of "proximate cause," generally it is defined as "[t]hat which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  BLACK'S LAW DICTIONARY 1103 (5th ed. 1979); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335 (Fed.Cir.2002), rev'd on other grounds by Morgan v. Principi, 327 F.3d 1357 (Fed.Cir.2003).

There is a large amount of evidence in this case, consisting of both lay and medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence).

Lumbar Spine

	Factual Background

The relevant evidence of record consists of the Veteran's service treatment records (STRs), military personal records, post-service VA and private treatment records, and lay statements from the Veteran and other sources.

The STRs reflect the Veteran sought treatment for low back pain on multiple occasions.  For instance, in September 1980 the Veteran presented with complaints of low back pain radiating to his right testicle.  In April 1988, the Veteran presented with low back pain and was diagnosed with lumbar strain.  In January 1989, the Veteran was diagnosed with mechanical low back pain.  

MPRs reflect that the Veteran's military occupational specialty (MOS) during his first tour of duty, i.e., June 1979 to July 1982, was communications equipment operator, whereas his MOS during his second tour of duty, i.e., November 1987 to October 1989, was vehicle mechanic.

VA and private medical treatment records reflect the Veteran's continued complaints of and treatment for low back pain.  Notably, private records dated in March 2010 reflect a diagnosis of degenerative disc disease (DDD) of the lumbar spine.  Private records dated in June 2010 reflect a diagnosis of lumbosacral spondylosis.  VA treatment records dated in March 2011 reflect a history of back pain since injury in service, per Veteran.  A treatment record dated in December 2012 reflects the Veteran's statement that he experienced pain in and since service, but that it became too severe in early-2000s when he began experiencing radicular symptoms. 

The report of the August 2011 VA examination reflects, in pertinent part, a history of back pain in service (diagnosed as mechanical low back pain), for which he was placed on light duty.  The examiner also noted the Veteran has undergone a surgical lumbar fusion and is receiving epidurals to help alleviate the pain.  The Veteran is also prescribed Hydrocodone and Flexeril to manage the pain and muscle spasms.  At that time, the Veteran reported experiencing constant low back pain every day, described as 7 out of 10 and radiating down his legs.  The Veteran uses a cane and a lumbosacral brace for ambulation.  

Physical examination revealed decreased range of motion and an altered gait with observable limping on the left leg.  The examiner confirmed the previous diagnosis of DDD of the lumbar spine, and opined that it is less likely than not related to service or the Veteran's service-connected left knee disability.  The examiner explained that the Veteran's altered gait is not significant enough to cause DDD.

The report of the December 2013 Independent Medical Examination (IME) reflects, in pertinent part, a history of repetitive lumbar strains of the Veteran's low back and pain over the iliolumbar ligaments in the military precipitated by his military occupational specialty (MOS).  The examiner noted that the Veteran's civilian occupations since separation from service have been overwhelmingly sedentary in nature.  At that time, the Veteran reported experiencing ongoing pain since separation, but that it became too severe in the early-2000s.  Specifically, the Veteran mentioned occasionally having to miss work since separation due to his back pain.  The examiner noted the Veteran underwent a surgical lumbar fusion in June 2009.  

The examiner opined that it was as likely as not that the Veteran's lumbar spine disability is caused by or a result of the repetitive lumbar muscle and ligament strains in service.  In doing so, the examiner explained that the repetitive strains "increased pressure on the discs in the lower back causing the discs to begin to weaken and bulge and impinge the right S1 nerve requiring the subsequent back surgery and fusion." 

A statement in support submitted in November 2014 reflects, in pertinent part, that the author served with the Veteran as a vehicle mechanic.  He indicated that their responsibilities as vehicle mechanics required them to do a great deal of lifting, bending, and carrying (sometimes heavy) engine parts.  He further recalled that the Veteran experienced ongoing low back pain although he frequently tried to "play it off" to avoid being labeled as weak.  However, as the pain progressed and began affecting his work, he was forced to seek treatment.  

	Analysis

Based upon a review of the record, the Board finds that service connection for a lumbar spine disability is warranted in this case because the evidence shows a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.

The record in this case is clear as to whether the Veteran has a lumbar spine disability.  Indeed, the medical evidence confirms that the Veteran has a current diagnosis of DDD of the lumbar spine; thus, the first element of service connection, the existence of a current disability, is satisfied.  

Concerning an in-service event, illness, or injury, the Veteran has consistently reported that he experienced ongoing back pain in service.  This lay evidence is corroborated by the Veteran's STRs, which reflect he sought treatment for low back pain on multiple occasions.  In addition, the November 2014 statement in support noting a first-hand observation of the Veteran's symptoms further strengthens the Veteran's lay statements.  The Board finds the lay evidence of record to be competent and credible.  Thus, the Board finds the record demonstrates, at a minimum, some in-service occurrence, pertaining to the Veteran's claimed disability for purposes of service connection.

With respect to the remaining nexus element, the Board notes the December 2013 IME noted a history of repetitive lumbar strains of the Veteran's low back and pain over the iliolumbar ligaments in the military precipitated by his MOS.  The examiner opined that it was as likely as not that the Veteran's lumbar spine disability is caused by or a result of the repetitive lumbar muscle and ligament strains in service.  In doing so, the examiner explained that the repetitive strains "increased pressure on the discs in the lower back causing the discs to begin to weaken and bulge and impinge the right S1 nerve requiring the subsequent back surgery and fusion."  Thus, the examiners findings, in conjunction with the lay statements regarding onset and symptomatology, are sufficient to establish the requisite nexus.  

The Board acknowledges the August 2011 VA examination, which provides a negative nexus opinion.  However, consideration of this examination reveals that the medical opinion was primarily focused on whether the back disability was secondary to the Veteran's service-connected left knee.  Specifically, the examiner explained that the Veteran's altered gait (due to his service-connected knee condition) is not significant enough to cause DDD.  As such, the Board affords less probative weight to the August 2011 VA examination and opinion.  

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's lumbar spine disability was incurred in or a result of his active military service.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for lumbar spine disability is warranted.  

HTN and Heart disorder

      Factual Background

The relevant evidence of record consists of the Veteran's STRs, post-service VA and private treatment records, and lay statements from the Veteran and other sources.

STRs dated in July 1981 suggest that the Veteran presented with symptoms associated with HTN.  An electrocardiography (EKG) was performed and revealed possible LVH.  A chest X-ray conducted in July 1989 revealed no acute cardiopulmonary disease.  STRs are otherwise negative for any complaints of and/or treatment for HTN or heart disorder.

VA and private medical treatment records reflect the Veteran's continued complaints of and treatment for HTN.  For instance, private treatment records dated in April 2003 reflect the Veteran presented with symptoms associated with HTN.  At that time, the Veteran was diagnosed with HTN.  Treatment records dated in May 2008 reflect a history of HTN reportedly diagnosed in service.  An EKG was performed and revealed criteria for LVH.  The physician confirmed the diagnosis of HTN and LVH.  Treatment records dated in April 2009 reflect an EKG was performed and revealed moderate concentric LVH.  Treatment records dated in September 2009 reflect a diagnosis of HTN with LVH.  

The report of the August 2011 VA examination reflects, in pertinent part, a continued diagnosis of HTN, which the examiner opined was less likely than not related to military service.  In doing so, the examiner explained that the Veteran's blood pressure readings in service were normal.  However, he indicated that the Veteran's HTN caused his kidney disorder.  Additionally, the examiner noted that the Veteran does not have a cardiovascular condition, including LVH.

The report of the May 2013 VA examination reflects, in pertinent part, a continued diagnosis of HTN, which the examiner opined was less likely than not related to his kidney disorder.  In doing so, the examiner explained that HTN does not cause cystic kidneys.  No further examination or opinion was provided.

The report of the December 2013 IME reflects, in pertinent part, a history of HTN which was diagnosed in 2003.  The examiner noted the findings of prior EKGs; some reflecting LVH while others showed improvement.  The examiner opined that it is as likely as not that the Veteran's service-connected cystic kidneys contributed to the Veteran's HTN.  Additionally, the examiner opined that the Veteran's orthopedic disabilities, to the extent they prevent him from exercising, also contribute to his HTN.  The examiner further opined that the Veteran's HTN contributed to the Veteran's LVH.  In doing so, the examiner explained that the often inconsistent findings of LVH can be attributed to the Veteran's treatment for HTN.  Specifically, the Veteran's treatment for HTN resulted in improvement of the Veteran's LVH.  

The report of the April 2017 addendum opinion reflects, in pertinent part, that the Veteran's HTN is less likely than not aggravated by his service-connected disabilities.  In doing so, the examiner explained that there is no pathophysiologic relationship or mechanism of action for cause or permanent aggravation of HTN by a knee condition or cystic kidneys.  The examiner noted the Veteran's HTN is "essential," which connotes a disease of unknown etiology.  

	Analysis

Based upon a review of the record, the Board finds that service connection for a HTN is warranted in this case because the evidence demonstrates an etiological relationship between the Veteran's service-connected disabilities and his HTN.  

As mentioned, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 

The Veteran is currently service-connected for, in pertinent part, cystic kidneys and right and left knee disabilities.  Additionally, the record in this case is clear as to whether the Veteran has HTN.  Indeed, the medical evidence confirms that the Veteran has a current diagnosis of HTN.  

With respect to the nexus, the Board notes that the December 2013 IME opined it is as likely as not that the Veteran's service-connected cystic kidneys contributed to the Veteran's HTN.  Additionally, the examiner opined that the Veteran's orthopedic disabilities, to the extent they prevent him from exercising, also contribute to his HTN.  Thus, the examiners findings, in conjunction with the lay statements regarding onset and symptomatology, are sufficient to establish the requisite nexus.  

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's HTN is proximately due to one or more of his service-connected disabilities.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for HTN is warranted.  


Next, the Board turns to the Veteran's claimed LVH.  Given the above determination, the Board finds that service connection for a LVH is warranted in this case because the evidence demonstrates an etiological relationship between the Veteran's now service-connected HTN and his LVH.  

Indeed, the medical evidence confirms that the Veteran has a current diagnosis of LVH.  Treatment records dated in May 2008 reflect an EKG was performed and revealed criteria for LVH.  The physician confirmed the diagnosis of HTN and LVH.  Treatment records dated in April 2009 reflect an EKG was performed and revealed moderate concentric LVH.  Moreover, treatment records dated in September 2009 reflect a diagnosis of HTN with LVH.  

With respect to the nexus, the Board notes that the December 2013 IME opined it is as likely as not that the Veteran's HTN contributed to the Veteran's LVH.  In doing so, the examiner explained that the often inconsistent findings of LVH can be attributed to the Veteran's treatment for HTN.  Specifically, the Veteran's treatment for HTN resulted in improvement of the Veteran's LVH.  Thus, the examiners findings are sufficient to establish the requisite nexus.  

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's LVH is proximately due his service-connected HTN.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for LVH is warranted.  

Acquired Psychiatric Disorder

      Factual Background

The relevant evidence of record consists of the post-service VA and private treatment records, and lay statements from the Veteran and other sources.

VA medical treatment records reflect the Veteran's continued complaints of and treatment for an acquired psychiatric disorder.  For instance, treatment records dated in March 2011 reflect a history of depression since 2010.  Specifically, the clinician noted that the Veteran experienced symptoms of depression, such as anhedonia, fatigue, sadness, and poor concentration, due to chronic lower back pain.  The clinician further noted that the unsuccessfulness of the Veteran's treatment, including multiple back surgeries, has frustrated and saddened the Veteran.  Similarly, treatment records dated in September 2012 and November 2013 reflect diagnoses of depression secondary to chronic pain.  Treatment records dated in January 2017 also reflect a diagnosis of recurrent depression related to the Veteran's level of pain.  

The report of the May 2013 VA psychiatric examination reflects, in pertinent part, a diagnosis of Major Depressive Disorder (MDD), not otherwise specified, that conforms to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  At that time, the Veteran reported symptoms of depression including self-isolation preferences, lack of interest in once preferred activities, lack of motivation, difficulty concentrating, slight memory loss, and difficulty sleeping.  

The examiner opined that the Veteran's MDD was less likely than not due to or the result of his cystic kidneys or left knee disability.  In doing so, the examiner explained that DSM-IV fails to suggest any physiological connection between such conditions and depression.  The examiner further noted that the Veteran acknowledged symptoms of depression due to his back pain.  

In a statement dated in July 2014, the Veteran indicated that his lifestyle is affected by the various symptoms of his disabilities, which in turn cause his depression.  

      Analysis

Based upon a review of the record, the Board finds that service connection for an acquired psychiatric disorder is warranted in this case because the evidence demonstrates an etiological relationship between the Veteran's service-connected disabilities and his psychiatric disorder.  

As mentioned, service connection may be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other. 

Given the above determinations, the Veteran is currently service-connected for, in pertinent part, multiple orthopedic disabilities.  Additionally, the record in this case is clear as to whether the Veteran has an acquired psychiatric disorder.  Indeed, the medical evidence, including the May 2013 VA examination, confirms that the Veteran has a current diagnosis of MDD that conforms to DSM-IV criteria.  

With respect to the nexus, the Board notes that mental health treatment records have consistently attributed the Veteran's symptoms of depression to his chronic pain.  In particular, in March 2011, the clinician noted that the Veteran experienced symptoms of depression, such as anhedonia, fatigue, sadness, and poor concentration, due to chronic lower back pain.  The clinician further noted that the unsuccessfulness of the Veteran's treatment, including multiple back surgeries, has frustrated and saddened the Veteran.  Although the May 2013 VA examiner provided a negative nexus opinion, the Board notes that considering the document as a whole, it is clear the examiner's opinion was limited to depression as secondary to cystic kidneys and left knee disability.  The examiner noted, however, that the Veteran acknowledged symptoms of depression due to his back pain.  Considering the totality of the evidence, the Board finds the evidence of record sufficient to establish the requisite nexus.

Based on this information, the Board finds that the evidence is, at the very least, in equipoise as to whether the Veteran's acquired psychiatric disorder is proximately due to one or more of his service-connected disabilities.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for an acquired psychiatric disorder is warranted.  


ORDER

Entitlement to service connection for lumbar spine disability is granted.

Entitlement to service connection for HTN is granted.

Entitlement to service connection for heart disorder is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


